UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6621



DAN OLIVER,

                                             Plaintiff - Appellant,

          versus


K. OSBORNE,

                                              Defendant - Appellee.




                            No. 03-6622



DAN OLIVER,

                                             Plaintiff - Appellant,

          versus


K. OSBORNE; DOCTOR RAYNARD; DOCTOR CARBONE;
WYATT,    Correctional       Officer;     SMITH,
Correctional Officer; FIREBAUGH, Correctional
Officer;    VANHAY,    Correctional     Officer;
HUFFMAN,     Regional      Director,      Marion
Correctional   Treatment    Center;   P.   TRUE,
Warden; PIXLEY, Assistant Warden; KEELING,
Assistant Warden; CLARKE, Operational Officer;
MOREHEAD, Correctional Officer; SUSSEX I STATE
PRISON; FLEMING, Regional Director; DOCTOR
LOVE;  RONALD    ANGELONE,    former   Director,
Virginia Department of Corrections; BARBARA
MASON,
                                           Defendants - Appellees.



Appeals from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-03-43, CA-03-9)


Submitted:   August 22, 2003          Decided:   September 25, 2003


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dan Oliver, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Dan Oliver appeals the district court’s orders denying relief

without   prejudice   on   his   42   U.S.C.   §   1983   (2000)    complaints

pursuant to 28 U.S.C. § 1915(g) (2000), and denying his motions to

amend and for reconsideration.         We have reviewed the records and

find no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.         See Oliver v. Osborne, Nos. CA-03-

43; CA-03-9 (W.D. Va. Feb. 24, 2003; Feb. 26, 2003; Mar. 27, 2003).

Oliver’s motions for general relief, for emergency relief, and for

appointment of counsel, as supplemented, are denied.               We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                      AFFIRMED




                                       3